DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     FELTON VALENTE JORDAN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1346

                               [July 19, 2018]

   Appeal of order denying rule 3.800 from the Circuit Court for the
Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox, Judge;
L.T. Case Nos. 31-2007-CF-000802-A and 31-2007-CF-000803-A.

   Felton Valente Jordan, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.